Case 3:19-cv-01537-BEN-JLB Document 22-11 Filed 12/06/19 PageID.252 Page 1 of 4




 1 George M. Lee (SBN 172982)
   SEILER EPSTEIN LLP
 2
   275 Battery Street, Suite 1600
 3 San Francisco, California 94111
 4 Phone: (415) 979-0500
   Fax: (415) 979-0511
 5 Email: gml@seilerepstein.com
 6
   John W. Dillon (SBN 296788)
 7 GATZKE DILLON & BALLANCE LLP
 8 2762 Gateway Road
   Carlsbad, California 92009
 9 Phone: (760) 431-9501
10 Fax: (760) 541-9512
   Email: jdillon@gdandb.com
11
12 Attorneys for Plaintiffs
13
14
15                            UNITED STATES DISTRICT COURT
16                 FOR THE SOUTHERN DISTRICT OF CALIFORNIA
17
     JAMES MILLER, et al.,                          Case No. 3:19-cv-01537-BEN-JLB
18
                        Plaintiffs,                 Hon. Roger T. Benitez
19
                                                    Magistrate Hon. Jill L. Burkhardt
20
          vs.                                       DECLARATION OF BRANDON
21
                                                    COMBS IN SUPPORT OF
22 XAVIER BECERRA, in his official                  PLAINTIFFS’ MOTION FOR
   capacity as Attorney General of                  PRELIMINARY INJUNCTION
23 California, et al.,
24                                                  Complaint filed:August 15, 2019
                       Defendants.                  Amended Complaint filed:
25
                                                    September 27, 2019
26
27                                                  Hearing Date: January 16, 2020
                                                    Time: 10:00 a.m.
28                                                  Courtroom: 5A, 5th Floor

                    DECLARATION OF BRANDON COMBS IN SUPPORT OF PLAINTIFFS’ MOTION FOR PRELIMINARY INJUNCTION
                                                                           (CASE NO. 3:19-CV-01537-BEN-JLB)
Case 3:19-cv-01537-BEN-JLB Document 22-11 Filed 12/06/19 PageID.253 Page 2 of 4




 1                        DECLARATION OF BRANDON COMBS
 2 I, Brandon Combs, declare as follows:
 3     1.   I have personal knowledge of the facts stated herein, and if called as a witness, I
 4 could competently testify to these facts. This declaration is executed in support of the
 5
   plaintiffs’ motion for a preliminary injunction.
 6
      2. I am the President of the Plaintiff Firearms Policy Coalition, Inc. (FPC), a
 7
   non-profit organization incorporated under the laws of Delaware, with a place of
 8
 9 business in Sacramento, California. FPC is a plaintiff in the above matter.
10     3.   As is represented in its Articles of Incorporation, the chartered purposes of FPC
11 include: protecting and defending the Constitution of the United States and the People's
12 rights, privileges, and immunities deeply rooted in this Nation's history and tradition,
13 especially the inalienable, fundamental, and individual right to keep and bear arms;
14
   protecting, defending, and advancing the means and methods by which the People of
15
   the United States may exercise those rights, including, but not limited to, the
16
   acquisition, collection, transportation, exhibition, carry, care, use, and disposition of
17
   arms for all lawful purposes, including, but not limited to, self-defense, hunting, and
18
19 service in the appropriate militia for the common defense of the Republic and the
20 individual liberty of its citizens; fostering and promoting the shooting sports and all
21 lawful uses of arms; and fostering and promoting awareness of, and public engagement
22 in, all of the above.
23     4. FPC has members and supporters, who possess all the indicia of membership,
24
   throughout the United States, including thousands in the State of California and the
25
   County of San Diego. The other plaintiffs in this action are members of FPC.
26
       5. FPC’s members and supporters, who possess all the indicia of membership,
27
28 include individuals who wish to own common semiautomatic firearms with common
                                                  -1-
                    DECLARATION OF BRANDON COMBS IN SUPPORT OF PLAINTIFFS’ MOTION FOR PRELIMINARY INJUNCTION
                                                                           (CASE NO. 3:19-CV-01537-BEN-JLB)
Case 3:19-cv-01537-BEN-JLB Document 22-11 Filed 12/06/19 PageID.254 Page 3 of 4




 1 characteristics that are proscribed under the State’s “assault weapon” ban laws
 2 challenged in this lawsuit.
 3      6.   FPC’s members and supporters, who possess all the indicia of membership, also
 4
     include those who would use those same firearms for lawful purposes, including but not
 5
     limited to self-defense, proficiency training, competition, and sport; train their children
 6
     on the safe handling and use of such firearms; pass down their property to their heirs;
 7
     firearm dealers and shooting ranges; civil rights organizations; supporters and advocates
 8
 9 of human liberties, including the rights enshrined in the Second Amendment to the
10 United States Constitution; and those who would, if so called by Congress or the State,
11 muster and report as members of the militia.
12      7.   California’s “assault weapon” laws, and Defendants’ enforcement of same,
13 unconstitutionally infringes on, denies access to, and burdens fundamental rights
14
   protected under the Second Amendment to the United States Constitution.
15
      8. Firearms that meet California’s definitions of “assault weapon,” and are thus
16
   banned on pain of severe criminal and other penalties, include but are not limited to
17
18 standard, AR-15 platform firearms that are commonly sold, kept, and used for lawful
19 purposes in the majority of States.
20      9.   Defendants have enforced the State’s “assault weapon” ban scheme challenged
21 in this lawsuit against FPC members and supporters, who possess all the indicia of
22 membership, and similarly situated members of the public.
23
        10. FPC has expended and diverted time and resources that could have been used
24
     on other programs because of the State of California’s unconstitutional “assault
25
     weapon” ban laws challenged in this lawsuit and Defendants’ enforcement of them.
26
27 Failure to obtain the relief requested in the lawsuit and Plaintiffs’ motion would result
28 in severe frustration of the purpose and mission of FPC and subject the organization, its
                                                   -2-
                     DECLARATION OF BRANDON COMBS IN SUPPORT OF PLAINTIFFS’ MOTION FOR PRELIMINARY INJUNCTION
                                                                            (CASE NO. 3:19-CV-01537-BEN-JLB)
Case 3:19-cv-01537-BEN-JLB Document 22-11 Filed 12/06/19 PageID.255 Page 4 of 4




 1 members, and similarly situated individuals to ongoing and irreparable harm.
 2      11. The relief that FPC seeks in this lawsuit is germane and directly related to the
 3 organization’s purposes, and FPC is therefore suing on FPC’s own behalf, and on behalf
 4
   of its members and supporters, including all of the plaintiffs herein, and similarly
 5
   situated members of the public.
 6
       12. As a Plaintiff, FPC represents itself, its members and supporters, including the
 7
   other Plaintiffs, similarly situated members of the public, and others affected by
 8
 9 California’s unconstitutional gun control scheme, such as firearm dealers which are
10 required to facilitate firearm purchases and transfers, shooting ranges, and members and
11 supporters who reside outside of but visit and wish to exercise their rights in California.
12      13. Accordingly, and for the reasons set forth in the motion and supporting
13 memorandum, FPC respectfully requests that the Court grant preliminary injunctive
14
   relief, so that Plaintiffs, FPC’ members and supporters, and others similarly situated to
15
   them can access and exercise pre-existing rights guaranteed by the Constitution without
16
   fear of prosecution and further frustration of FPC’s purposes.
17
18       I declare under penalty of perjury that the foregoing is true and correct. Executed

19 on December 5, 2019.
20
21                                                       ___________________
                                                 Brandon Combs
22
23
24
25
26
27
28
                                                  -3-
                    DECLARATION OF BRANDON COMBS IN SUPPORT OF PLAINTIFFS’ MOTION FOR PRELIMINARY INJUNCTION
                                                                           (CASE NO. 3:19-CV-01537-BEN-JLB)
